  Case 18-03582         Doc 42     Filed 04/03/19 Entered 04/03/19 07:39:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03582
         JAIME ALFREDO ALFEREZ
         GLORIA ALFREREZ
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/08/2018.

         2) The plan was confirmed on 04/09/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03582        Doc 42      Filed 04/03/19 Entered 04/03/19 07:39:35                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $8,771.00
        Less amount refunded to debtor                         $358.00

NET RECEIPTS:                                                                                   $8,413.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,610.39
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $370.97
    Other                                                                  $38.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,019.36

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCESS COMMUNITY HEALTH NETW Unsecured            25.00           NA              NA            0.00        0.00
ADVOCATE HEALTHCARE            Unsecured         254.03           NA              NA            0.00        0.00
ALLAN J SHOELSON DPM PC        Unsecured         303.76           NA              NA            0.00        0.00
ATLAS ACQUISITIONS LLC         Unsecured         382.00        382.62          382.62           0.00        0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         947.50          947.50           0.00        0.00
CEP AMERICA                    Unsecured          32.58           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,434.00       3,392.80        3,392.80           0.00        0.00
COMCAST                        Unsecured         255.00           NA              NA            0.00        0.00
COMPUTER CREDIT                Unsecured         141.19           NA              NA            0.00        0.00
DIRECTV LLC                    Unsecured         421.75        421.75          421.75           0.00        0.00
GM FINANCIAL                   Secured       20,225.00     26,948.24        26,948.24      4,159.71    1,233.93
GM FINANCIAL                   Unsecured      6,245.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       5,887.00       6,136.02        6,136.02           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       8,952.00       5,790.00        5,790.00           0.00        0.00
LABORATORY CORP OF AMERICA     Unsecured          22.71           NA              NA            0.00        0.00
MOUNT SINAI HOSPITAL           Unsecured         785.78           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         122.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         485.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         268.00           NA              NA            0.00        0.00
ONEMAIN FINANCIAL              Unsecured           0.00           NA              NA            0.00        0.00
OPORTUN/PROGRESO               Unsecured      4,191.00            NA              NA            0.00        0.00
PNC BANK                       Unsecured         500.00           NA              NA            0.00        0.00
RUSH UNIVERSITY MEDICAL CENTE Unsecured       1,099.00            NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         200.00      6,715.20        6,715.20           0.00        0.00
TD AUTO FINANCE LLC            Unsecured      3,712.00       3,638.37        3,638.37           0.00        0.00
TOWN OF CICERO                 Unsecured      1,725.00            NA              NA            0.00        0.00
UNIVERSITY PATHOLOGISTS        Unsecured           2.10           NA              NA            0.00        0.00
VILLAGE OF NORTH RIVERSIDE     Unsecured         400.00           NA              NA            0.00        0.00
WEBBANK                        Unsecured           0.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03582         Doc 42      Filed 04/03/19 Entered 04/03/19 07:39:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $26,948.24          $4,159.71         $1,233.93
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $26,948.24          $4,159.71         $1,233.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,424.26                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,019.36
         Disbursements to Creditors                             $5,393.64

TOTAL DISBURSEMENTS :                                                                        $8,413.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
